Exhibit 99.1 PEOPLE’S UTAH BANCORP REPORTS SECOND QUARTER 2017 RESULTS; INCREASES QUARTERLY DIVIDEND PAYMENT AMERICAN FORK, UTAH, July 26, 2017 – People’s Utah Bancorp (the “Company”) (Nasdaq: PUB), a bank holding company and parent of People’s Intermountain Bank (“Bank”), reported net income of $6.5 million compared with $6.5 million in the first quarter of 2017, and $5.6 million for the second quarter of 2016.Diluted earnings per common share were $0.35 in the second quarter of 2017 compared with $0.36 in the first quarter of 2017, and $0.31 for the second quarter of 2016.For the six months ended June 30, 2017 net income was $13.0 million, or $0.71 per diluted common share, compared with $10.8 million, or $0.60 per diluted common share, for the same period a year earlier.
